STAKELY, Justice.
This is an appeal from a decree of the •equity court overruling the demurrer to a 'bill seeking a divorce from the bonds of matrimony. The complainant Onus Hop-son (appellee) is a person of unsound mind .and sues by his legal guardian L. P. Waid, Jr. The respondent is his wife Lula Jane Hopson (appellant) and the basis of the action is her voluntary abandonment of the bed and board of the complainant.
The demurrer attacks the bill on the theory that the right to maintain the suit is of such a strictly personal nature that it must of necessity remain personal to the spouse aggrieved by the acts and conduct of the other and, therefore, the suit cannot be maintained because there can be no voluntary assent to the proceeding by a person of unsound mind.
The exact question was passed on by this court in the case of Campbell v. Campbell, 242 Ala. 141, 5 So.2d 401. Upon a careful consideration we are not willing to depart from the holding of that case.
It results that the decree of the lower • court must be affirmed.
Affirmed.
All the Justices concur.